Citation Nr: 1012888	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-34 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
psoriasis.

2. Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
eczema.

3. Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
erythema multiforme.

4. Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
dermatitis herpetiformis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(BVA or Board) from a February 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana that denied the benefits sought on 
appeal.  The Veteran had active service from October 1967 to 
October 1970.  

In April 2007 the Veteran withdrew his request for a Board 
hearing.  

In July 2008 and June 2009, the Veteran filed a "notice of 
disagreement" with the purported denial of his claims for 
posttraumatic stress disorder, arthritis, high cholesterol 
and tinea pedis.  Inasmuch as there has been no rating 
actions issued with respect to the first three disorders, 
those matters are referred to the RO for appropriate action.  

As for the tinea pedis, the record shows the Veteran was 
issued a statement of the case in February 2007 addressing 
his purported disagreement with a June 2005 determination as 
to the timeliness of his substantive appeal of a March 2004 
rating decision denying entitlement to a compensable rating 
for tinea pedis.  The matter of entitlement to an increased 
rating for tinea pedis is also referred to the RO for 
appropriate action.

In January 2009 and September 2009 the Veteran sent a waiver 
for initial RO review of additionally submitted evidence.  





FINDINGS OF FACT

1.  An October 2002 Board decision denied service connection 
for psoriasis, eczema, erythema multiforme and dermatitis 
herpetiformis.

2.  An unappealed March 2004 rating decision determined that 
new and material evidence had not been received to reopen 
the Veteran's service connection claim for psoriasis, 
eczema, erythema multiforme and dermatitis herpetiformis.  

3.  The additional evidence presented since the March 2004 
rating decision is cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for psoriasis.  

4.  The additional evidence presented since the March 2004 
rating decision is cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for eczema. 

5.  The additional evidence presented since the March 2004 
rating decision is cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for erythema multiforme.

6.  The additional evidence presented since the March 2004 
rating decision is cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of service connection for dermatitis herpetiformis.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of service connection for psoriasis.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for eczema.  38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156.

3.  New and material evidence has not been presented to 
reopen the claim of service connection for erythema 
multiforme.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156.

4.  New and material evidence has not been presented to 
reopen the claim of service connection for dermatitis 
herpetiformis.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  The notification 
obligation in this case was accomplished by way of letters 
from the RO to the Veteran dated in June 2005, April 2006 
and November 2006.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
In December 2006 a report of contact shows that the Veteran 
clarified that he was treated at the VA hospital in Denver 
in 1979 or 1980.  In November 2006, the RO made a formal 
finding of unavailability of records informing the Veteran 
that his treatment record from 1977 to 1980 from the Denver 
VA Medical Center were unavailable for review.  The Veteran 
is not entitled to a VA examination in this case for any of 
his claimed disorders unless and until new and material 
evidence has been received sufficient to reopen the claim.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 
129 S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

A review of the record discloses that in a decision dated in 
March 2004 the RO denied to reopen the claims of entitlement 
to service connection for psoriasis, eczema, erythema 
multiforme and dermatitis herpetiformis because the RO 
determined that no new material evidence was presented since 
the Board in October 2002, which denied service connection 
for the claimed disabilities.  

The evidence of record and considered by the RO in March 
2004 is summarized as follows.  

Service treatment records are negative for treatment or 
findings of psoriasis, eczema, erythema multiforme and 
dermatitis herpetiformis Duhring.  Service treatment records 
show recurrent treatment on various occasions in 1968 for 
patch-like rashes on the face, groin and buttock area, and 
foot.  The impressions were possibly ring worm and tinea 
cruris. 

After service, private treatment records reflect that the 
Veteran received dermatologic treatment from T. P. Gormley, 
M.D., in 1977.  Dr. Gormley's findings included low grade 
seborrheic dermatitis, psoriasis, and eczema and a diagnosis 
of erythema multiforme.  Additional private treatment 
records include a March 1978 report which notes that the 
Veteran began having vesicular lesions during the previous 
spring.  The diagnosis was vesicular dermatitis of not yet 
known cause.  Upon follow-up treatment in April 1978, the 
diagnosis was dermatitis herpetiformis Duhring.  A September 
1986 private treatment record notes an impression of 
nonspecific dermatitis; thereafter, an August 1995 treatment 
record shows an assessment of psoriasis.  The examiner who 
conducted a VA skin examination in September 1997 commented 
that he suspected the findings did not really date back to 
the Veteran's service time and concluded that the psoriasis 
and erythema multiforme certainly date back to some time in 
the early or mid-1970's.  Upon VA fee basis skin examination 
in September 1999, Dr. Gormley, noted impressions of 
psoriasis, erythema multiforme and eczema.  However, with 
respect to the 1978 diagnosis of dermatitis herpetiformis 
Duhring, in September 1999, Dr. Gormley commented that the 
Veteran's history and physical findings do not support such 
a diagnosis.  

Private medical records from 2000 to 2002 and VA medical 
records from 2003 to 2004, show a diagnosis and treatment 
for psoriasis.  The VA records document psoriasis since 
1987.  

Although prior unappealed decisions are final, they may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In a supplemental statement 
of the case in February 2007, the RO reopened the claims.  
Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because 
reopening is a threshold jurisdictional question for the 
Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).  For the 
purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence associated with the claims 
file after the March 2004 decision consists of the following 
evidence.  

VA medical records from 1977 to 1980, which in 1977 document 
dermatitis and in 1980 show the Veteran had recurrent 
erythema multiforme for three to four years.  This evidence 
is not new and material as it is cumulative of evidence 
previously considered by the RO in March 2004.  At the time 
of the RO decision in March 2004 the evidence shows the 
Veteran had seborrheic dermatitis and erythema multiforme in 
1977.  

A letter from the Veteran's private doctor, Dr. Gormley, to 
the insurance company in September 1977, indicates he first 
treated the Veteran in July 1977 and the Veteran had 
erythematous papules, suggesting seborrheic dermatitis or 
possibly psoriasis.  In August 1977, the Veteran's eczema 
patches improved and he complained of dermatophytosis and 
the doctor concluded he had erythema multiforme.  This 
evidence is not new and material as it is cumulative of 
evidence previously considered by the RO in March 2004.  At 
the time of the RO decision in March 2004 the evidence shows 
the Veteran had seborrheic dermatitis, psoriasis and 
erythema multiforme in 1977.  

Private medical records from 1996 to 2009 and VA medical 
records from 2004 to 2006, document a diagnosis and 
treatment for psoriasis.  VA continued to document a history 
of psoriasis since 1987.  This evidence is not new and 
material as the records are cumulative or redundant of 
evidence previously considered by the RO in its decision in 
March 2004.  And cumulative or redundant evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156.  At the time of the RO decision in 
March 2004 the evidence shows a history of psoriasis in the 
1970s and 1980s.  

A private record in November 2002 notes that the Veteran was 
treated for dermatitis herpetiformis at VA in 1980, but this 
resolved.  The record also indicates that it is unlikely 
that psoriasis is related to Agent Orange.  This evidence is 
not new and material as it is cumulative of evidence 
previously considered by the RO in March 2004.  At the time 
of the RO decision in March 2004 the evidence shows the 
Veteran had dermatitis herpetiformis in 1978.  Further, this 
evidence does not a show a causal relationship between the 
Veteran's psoriasis and service, does not raise a reasonable 
possibility of substantiating the claims and therefore the 
evidence is not new and material under 38 C.F.R. § 3.156.  

A private record in January 2005 and in April 2007 indicates 
erythema diffusely on the scalp.  In April 2007, the 
impression was psoriasis vulgaris and seborrheic dermatitis.  
This evidence is not new and material as it is cumulative of 
evidence previously considered by the RO in March 2004.  At 
the time of the RO decision in March 2004 the evidence shows 
psoriasis and erythema multiforme.  Further, this evidence 
does not a show a causal relationship between dermatitis 
herpetiformis and service, does not raise a reasonable 
possibility of substantiating the claims and therefore the 
evidence is not new and material under 38 C.F.R. § 3.156.  

In a statement dated in July 2004, the Veteran argued that 
he has had skin problems since service in Vietnam.  In his 
claim to reopen filed in June 2005, the Veteran argued his 
skin problems have persisted since service.  The Veteran in 
his Form 9 appeal received in February 2007, argued the 
psoriasis is considered an autoimmune disorder and linked to 
his Agent Orange exposure during service in Vietnam.  This 
evidence is not new and material as it is cumulative of 
evidence previously considered by the RO in March 2004.  And 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156.  
Further, to the extent the Veteran's statements are offered 
as evidence to establish a medical diagnosis of psoriasis, 
eczema, erythema multiforme and dermatitis herpetiformis 
since service and to address medical causation, these issues 
are, in the Board's opinion, clearly medical in nature and 
not susceptible of lay expertise.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical 
evidence means evidence provided by a person who is 
qualified through education, training, or experience to 
offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  
As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer a medical 
diagnosis or opinion on medical causation, where a lay 
assertion regarding the presence of a disability or medical 
causation is not competent evidence.  Therefore this 
evidence does not raise a reasonable possibility of 
substantiating the claims, the statements are not new and 
material.

In April 2007, the Veteran submitted articles from the 
Internet, which indicated that psoriasis may be a disorder 
of the immune system and there is research on the possible 
relationship between autoimmune disease and exposures to 
organic compounds, including epidemiologic studies on 
occupational exposure to dioxin, however firm evidence of a 
cause and effect association has yet to be shown.  This 
evidence does not a show a causal relationship between the 
Veteran's psoriasis and service, does not raise a reasonable 
possibility of substantiating the claim and therefore the 
evidence is not new and material under 38 C.F.R. § 3.156.  

As for the remaining additional evidence, it does not relate 
to an unestablished fact necessary to substantiate the 
claims, that is, evidence supporting that psoriasis, eczema, 
erythema multiforme and dermatitis herpetiformis are due to 
service.  Thus the evidence is not new and material and the 
claims are not reopened.  Accordingly, service connection 
for psoriasis, eczema, erythema multiforme and dermatitis 
herpetiformis remains denied.




ORDER

New and material evidence has not been presented to reopen 
the claim of service connection for psoriasis, and service 
connection for psoriasis remains denied.  

New and material evidence has not been presented to reopen 
the claim of service connection for eczema, and service 
connection for eczema remains denied.  

New and material evidence has not been presented to reopen 
the claim of service connection for erythema multiforme, and 
service connection for erythema multiforme remains denied.  

New and material evidence has not been presented to reopen 
the claim of service connection for dermatitis 
herpetiformis, and service connection for dermatitis 
herpetiformis remains denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


